DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are rejected.
Claims 16-17 are withdrawn.
Claims 18-19 are canceled.
Response to Arguments1
103
Applicant submits that the following is not taught:
accept the unique order transfer code and forward the person to be billed to a payment platform to complete the transaction…
(Rm. at 9, 10.)
Claim Construction for “to complete the transaction”
First Examiner notes that the language of “to complete the transaction” is broad language. By contrast, the Examiner is not reading claim limitations from the Spec. into the claim. Specifically, Applicant’s PGPUB (0066) discloses: “The person to be billed…is forwarded…to an appropriate gateway 1100 (see FIG. 11) and payment is taken in the normal way as per the prior art.”
Further, prior to being forwarded, the person to be billed is at a check out screen as seen in Fig. 9.  As such, the Examiner is not reading an authentication screen found in Applicant’s Spec. (Fig. 11) into only recite: “a payment platform to complete the transaction….” 

Claim Construction for “payment platform”
Examiner is reading in light of the Spec. and any enlightenment found therein. (MPEP 2111.) The language of “payment platform” only appears in paras. 0011, 0012, and originally filed claims 1 and 8. Simply put, this is just broad language. Applicant submits that “[t]he user (person to be billed) is not forwarded to a payment platform when the validity of the limited use number is verified….” (Rm. at 11 (emphasis in original).) 

Claim Construction for “forward”
Applicant’s Spec. discloses forward on at least pp. 3 and 4 which respectively disclose: “forwarding the Person to be billed to a payment platform to complete the transaction” and “forwarding the Person to be billed to a payment platform to complete the transaction.” In p. 11, Applicant’s Spec. discloses: “The person to be billed…is forwarded by the secure order transfer system 1300 to an appropriate payment gateway….” The Examiner is not reading “secure order transfer system” and not reading “payment gateway” into the claim language as found in p. 11 of Applicant’s Spec.

Conclusion in Construction
Claim Language 
BRI in light of Spec.
payment platform
a device that is able to process payments
a payment platform to complete the transaction
a device that processes the transaction
accept…code and forward the person to be billed to a payment platform to complete the transaction
after verifying the code, provide an interface2 to forward a message for a device that processes the transaction


Teaching by Secondary Reference Paintin
In NF, Examiner relied on Paintin to teach a user interface that may either accept or rejection, which Applicant has failed to comment on. Specifically, notes that Fig. 2 Item 235 and para. 0050 was cited. These paragraphs go unchallenged by Applicant. 
Paintin discloses: “[T]he method 200 comprises receiving (e.g., at the host computer 115) confirmation from the user 105 that at least a portion of the consolidated statement should be paid...,” see also Paintin at Fig. 2 Item 235. 


    PNG
    media_image1.png
    1440
    764
    media_image1.png
    Greyscale

Figure 1 reproduced from Paintin Fig. 2 (annotations added)

Applicant’s Arguments
Applicant submits that Flitcroft does not teach the “forwarding the transaction to a payment platform.” (Rm. at 11 (cleaned up).) As explained above, the Examiner is relying on Flitcroft to teach the broad language of “payment platform.” However, as originally cited, the Examiner is relying on Paintin’s teachings of confirmation/rejection user interface to teach the “forwarding” element when combined with Ramanathan’s web interface. 
Applicant submits that Flitcroft does not teach a user to be billed being forwarded. (Rm. at 11.) Examiner is relying on Paintin’s web interface to teach forwarding.
Applicant submits that “the Examiner appears to misinterpret the billing entities of Paintin as the person to be billed at section 10 of the Office Action.” (Rm. at 12 (cleaned up).) The Examiner notes that Ramanathan teaches the interaction of the two parties for billing. The Examiner was merely nothing the flow of the billing in Paintin.
Applicant submits that Hammad is directed towards “QR code linked to information about a purchase/payment….” (Rm. at 12.) Examiner is merely using Hammad to teach a success payment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-9, 11, and 13-15 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Ramanathan et al. (US20200380501A1) (“Ramanathan”) in view of Paintin et al. (US20090089193A1) (“Paintin”) in view of Flitcroft et al. (US20030028481) (“Flitcroft”) in view of Hammad et al. (US20120209749A1) (“Hammad”).
Regarding claims 1 and 8, Ramanathan teaches:
receive order details (Fig. 4 Item 406, 408; 0054)…the order details comprising (0054) at least: a person[al] information (Fig. 3 Items 308, 310, Fig. 4 Item 402; 0041, 0042 “may include…driver’s license number” & etc., 0054 “include the passkey…from the payee”); and order information (Fig. 3 Item 306; 0041, 0054);
generate a unique order transfer code (payment code) (Fig. 4 Item 410; 0055);
assign the unique order transfer code to the order details (0030, 0055 “associate the payment amount [and] other information”);
use the person[al] information (Fig. 3 Items 308, 310, Fig. 4 Item 402; 0041, 0042 “may include…driver’s license number” & etc., 0054 “include the passkey…from the payee”) to generate a message to a person (Fig. 4 Item 410; 00555)…
send the message containing the unique order transfer code to the person (Fig. 4 Items 414, 416; 0057)...
request the person[al information] (Fig. 3 Items 308, 310, Fig. 4 Item 402; 0041, 0042 “may include…driver’s license number” & etc., 0054 “include the passkey…from the payee”) to return the unique order transfer code (Fig. 4 Items 426, 428; 0060);
check a received unverified code against the unique order transfer code and verify the unique order transfer code, then (Fig. 4 Items 426, 428; 0060)…accept the unique order transfer code (Fig. 1 Item 140; 0032, 0060)…to complete the transaction (Fig. 1 Item 140; 0032, 0060);
Ramanathan does not teach:
[receive] a person to be billed’s [information]….
store the [information about transactions in a database];
[send the message to the person] to be billed…
reject [bill] and deny access to the person to be billed, or
[receive] from an order generator…[information] […] send a communication…to the order generator…
[determine the code] as false….
forward the [transaction] to a payment platform…
await confirmation of successful payment from the payment platform; and
generate…the successful payment [messages].
Paintin teaches:
[receive] a person to be billed’s [information] (Fig. 2 Item 210; 0039 “identification of…billing entities”, 0040-0041)….
store the [information about transactions in a database] (Fig. 4 Items 420(a-b); 0073);
[send the message to the person] to be billed (Billing Entities) (Fig. 1 Items 110(a-b), Fig. 2 Item 220; 0042-0043)…
reject [bill] and deny access to the person to be billed, or (Fig. 2 Item 235; 0050)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to combine secure payment methods of Ramanathan (0001, 0002) with the “bill payment services” of Paintin (0005) in order to pay a bill security. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.
Further, it would be obvious to one of ordinary skilled in the art at the time of the filing date to modify the payment screen of Ramanathan (Fig. 3 (payment request webpage)) with the webpage confirmation screen of Paintin altering the “Submit Request” button 316 of Ramanathan and allow for the display of a confirmation in order to ensure payment accuracy. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Neither Ramanathan nor Paintin teach:
[receive] from an order generator…[information] […] send a communication…to the order generator…
[determine the code] as false….
forward the [transaction] to a payment platform…
await confirmation of successful payment from the payment platform; and
generate…the successful payment [messages].
Flitcroft teaches:
[receive] from an order generator…[information] […] send a communication…to the order generator (Fig. 15 Item 1506; 0231-0234) (order generator as structure)…
[determine the number] as false (0165, 0173, 0188)….
forward the [transaction] to a payment platform (Fig. 15 Items 1508, 1512; 0235)…
await confirmation of successful payment from the payment platform; and (Fig. 15 Items 1508, 1512; 0235)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teachings of Ramanathan-Paintin (e.g. the “passkey” of Fig. 4 Item 402 for the “payment code” of Fig. 4 Item 410 which may be a “16-digit card number,” Ramanathan at 0031) with the “single use credit card numbers” of Flitcroft (0053, 0055) in order to prevent fraud. (Flitcroft at 0006.)

Neither Ramanathan, Paintin, nor Flitcroft teach:
generate…the successful payment [messages].
Hammad teaches:
generate…the successful payment [messages] (Fig. 4C Items 433(a-b); 0068-0069).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teachings of Ramanathan, Paintin, and Flitcroft with the confirmation of Hammad in order to let a customer know that a transaction has been processed to provide good customer service. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Regarding claims 2 and 9 Ramanathan teaches:
wherein the order details further comprise any of the information from the following list: first name of the person to be billed; second name of the person to be billed; the billing address; the phone number of the person being billed; the order recipient's first name; the order recipient's second name; the order recipient's address; an email address; a description of the transaction; the currency; the amount of the transaction (0054).

Regarding claims 4 and 11 Ramanathan teaches:
wherein the computer system is part of an online network or cloud computer system (0020).

Regarding claims 6 and 13 Ramanathan teaches:
wherein the message and/or the unverified code (Fig. 4 Items 426, 428; 0060) 
Ramanathan does not teach:
[communications] are encrypted.
Paintin teaches:
[communications] are encrypted (0066).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the teachings of Ramanathan with the encrypted communication teachings of Paintin (0066) in order to create a secret channel as there may be confidential information transmitted during a transaction. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Regarding claims 7 and 14 Paintin teaches:
wherein the person to be billed is in substantially real time communication (0064) 
Neither Ramanathan nor Paintin teach:
with the order generator.
Flitcroft teaches:
with the order generator (Fig. 15 Item 1506; 0231-0234).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combine teachings of Ramanathan-Paintin with the RAD of Flitcroft (Fig. 15 Item 1506) provide security. (Flitcroft at 0241-0243.)

Regarding claim 15 Ramanathan teaches:
A method of secure data transfer between unsecured parties as claimed in claim 8 (0001 “secure method”) wherein at least part of the method is implemented on either a smart mobile telephone or a tablet computer device (0005, 0021, 0024).

Claims 3 and 10 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Ramanathan, Paintin, Flitcroft, and Hammad in view of Song et al. (US6865546) (“Song”).
Regarding claims 3 and 10 Hammad teaches:
wherein the billing address and the delivery address (Table below 0058 Items <billing_address> & <shipping_address>)…
Neither Ramanathan, Paintin, Flitcroft, nor Hammad teach:
refer to different geographical locations.
Song teaches:
refer to different geographical locations (col. 2 ll. 33-53).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combine teachings of Ramanathan, Paintin, Flitcroft, and Hammad with the teachings of Song in order to send gifts which may not be at the same location as the billing address or the address of the buyer. (Song at col. 2 ll. 33-53.)

Claims 5 and 12 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Ramanathan, Paintin, Flitcroft, and Hammad in view of in view of Ginter et al. (US5892900) (“Ginter”).
Regarding claims 5 and 12 Ramanathan teaches:
…and a server of the computer system (Fig. 1 Item 130; 0019) 
Neither Ramanathan nor Paintin teach:
wherein the order generator's device…are a single unitary device  .
Flitcroft teaches:
wherein the order generator's device (Fig. 15 Item 1506; 0231-0234) (structure)… 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combine teachings of Ramanathan-Paintin with the RAD of Flitcroft (Fig. 15 Item 1506) provide security. (Flitcroft at 0241-0243.)

Neither Ramanathan, Paintin, Flitcroft, nor Hammad teach:
are a single unitary device.
Ginter teaches:
are a single unitary device (col. 178 ll. 11-29) (structure).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combine teachings of Ramanathan, Paintin, Flitcroft, and Hammad with the teachings of Ginter in order to offer a “flexible, general purpose” framework. (Ginter at col. 6 ll. 30-43.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US8577803 Chatterjee (direct towards payment circuit with digital wallet, like Hammad)
US8750471 Tew (reference found in Spec.)
US10867334 Chandrasekaran (directed towards SKU or order IDs)
US20070244831 Kuo (directed towards order IDs which are matched by Host)
US20150026049A1 Theurer (direct towards payment circuit with digital wallet, like Hammad)
US20180191685A1 Bajoria (directed towards recurring bill payments)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS G KERITSIS/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                            

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	



    
        
            
        
            
    

    
        1 Remarks (2021-03-18) are herein referred to as Rm.
        2 This is broad language, but examiner will use a user interface in Paintin to each this. Applicant’s Spec. contemplates a species of a webpage.